Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 1 of 12




                           Exhibit D
          Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 2 of 12
                                                                               White & Case Draft: December 4, 2019


PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT




       Date:              December 4, 2019                                                    Memorandum
       To:                DRAFT Memorandum to File                                            Miami
       From:              Dylan Fay

                Re: Project Rose – Meeting with Abraham Joseph of One Point

      On Wednesday December 4, 2019 at 10:00am (CT), White & Case held a meeting with Abraham Joseph
      of One Point at the offices of Toshiba International Corp. (“TIC”) in Houston. The meeting lasted about
      two and one-half hours.

      Meeting Participants:

                               Name                         Firm
                               Daniel Fridman               FFS
                               Dara Jeffries                W&C
                               Dylan Fay                    W&C
                               Tim Fraser                   TAI
                               Kay Peterson                 TIC
                               Maggie McKay                 TIC
                               Abraham Joseph               One Point
                               Kelly D. Stephens            Counsel for Joseph

      Dan explained to Joseph that we are conducting background due diligence on vendor relationships, and One
      Point is a longstanding vendor. This investigation came out of the termination of Pablo D’Agostino.
      Dan asked how much Joseph knows about the situation. Joseph knows that Pablo passed away, and the
      first he heard of the death was a text from a strange number that told him Pablo was dead. The text came
      from Ashley, who Joseph had met a couple of times before. Joseph asked to come see her, and he went to
      the high rise where she was and asked what led to the suicide. She said that that morning he was looking
      on the computer and found out Toshiba sued him. Ashley then heard a pop sound and Pablo was
      dead. Joseph was traumatized by this story, and when he came back home he mentioned it to a friend who
      was an attorney. He then went on Google and found the lawsuit so he went immediately to a lawyer. Joseph
      he has read the whole lawsuit and knows what it is about.
      Joseph had met Ashley 2-3 times before. The first time was after Hurricane Harvey when all the restaurants
      were closed except for one pizza place in Pablo’s building. Joseph had pizza that day and he met Ashley
      there at the Arabella condominium.
      Dan asked why Ashley reached out to Joseph. Joseph said “good question,” as he had asked this same thing
      when Ashley called and asked her how she had his number. Ashely answered that she called Joseph a week
      after the death, when the medical examiner gave the form back to her, and she just went down his phone
      contact list and called everyone on it. She did not ask Joseph for anything. Joseph spent about 4-5 minutes
      with her. Ashely told Joseph she was packing because she did not own the condominium.




       AMERICAS 101698496 v1
          Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 3 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      Dan asked what else Ashley told Joseph. She told him graphic details about the death, such as that she and
      the maid heard a pop and thought it was a breaker. They went to the other room and heard a dripping sound,
      opened the door, and found Pablo. She also told him that someone came and took all Pablo’s belongings
      away from the house. Joseph could not tell if she was upset about this—she did not say the belongings
      were stolen, she just said someone she knew came and took everything. She said it was someone related
      to his ex-wife. Joseph would not recognize the name. He does not know who Cris Parsons is.
      Joseph explained he does not remember everything about the incident because he was in a state of
      shock. He asked Ashley when the funeral was and she said it already happened. Ashely told Joseph that
      Pablo had been cremated and his parents were going to come claim the ashes. Joseph then left and has not
      spoken with Ashley since.
      Joseph’s Relationship With Pablo
      Dan asked about Joseph’s relationship with Pablo. Pablo was the facilities manager, and Joseph worked
      with him for 13 years. Pablo was tough to work with, rough around the edges, and demanding. His
      expectations for projects were very unrealistic. Sometimes Joseph had trouble understanding Pablo’s
      Argentinian accent, and Pablo got angry with people who did not understand him. He never hesitated to
      fire anyone, even for a silly mistake. When one of Joseph’s electricians took a scissor lift over a two-foot
      bridge and it collapsed, Pablo fired him immediately.
      The last time Joseph spoke to Pablo was when he dropped off his LandRover at a dealership near Joseph’s
      office, toward the last week of October. Pablo walked in without warning. Joseph asked why Pablo was
      there, and Pablo replied that he had just been dropped off by his girlfriend at the dealership and wanted to
      say hello. Joseph had tried to stay away from Pablo after finding out about the firing, but he decided to go
      to lunch with Pablo at a deli near 59th and Buffalo Speedway. Pablo asked for a ride home and Joseph took
      him home. During the lunch, Pablo mentioned his termination. When Joseph asked Pablo why he was
      fired, Pablo said he was fired because of the insurance fire claim. Pablo claimed he got a different company
      than the insurance company wanted, and there was an altercation between the companies, and he was fired
      because he fired the insurance company’s construction company.
      Dan asked if Pablo mentioned anything about the complaint. Pablo told Joseph that Paige was called for
      an interview and Kalaga was called for an interview, and that Joseph might need to go next for an
      interview. Pablo also told Joseph “maybe I should run from the country.” Joseph told him not to run, but
      rather just admit the mistake and deal with it.
      Dan asked why Pablo would bring up fleeing if he was only talking about being fired for the insurance
      claim, not mentioning anything criminal. Joseph changed his story at this point and said Pablo just talked
      about how beautiful certain places in the world are.
      Dan asked how Joseph knows Kalaga. Joseph stated that he knows of him from the American Society of
      Indo-American Engineers, which joseph has been a member of since 2007-07. Kalaga met Joseph there in
      2007. Joseph is an engineer but does not have a professional engineering degree. He is a graduate of the
      University of Houston in piping and process engineering.
      Joseph has never done any work with Kalaga. Kalaga mostly does city, county, and state public work. Dan
      asked what Kalaga’s company’s work entails. The only company that Joseph knows is KIT Professionals,
      which has 30-50 engineers who do public works projects. Dan asked if Joseph had ever been there, and
      Joseph responded that he visited once when KIT first opened 7-8 years ago. Dan asked if Kalaga does
      construction work. Joseph does not think Kalaga did any construction work.



      Memorandum                                                                                                2

       AMERICAS 101698496 v1
          Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 4 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      Dan asked what Joseph took away from the complaint against KIT. At this point, Joseph paused the
      interview and asked his lawyer about this question. The lawyer told Joseph to give his own personal
      thoughts. Joseph thought it was strange that a design/engineering firm would be involved in this kind of
      construction. He does not think KIT had any business doing what One Point does, which is building sheet
      walls and physical construction. He does not think KIT is qualified for that kind of work. KIT does
      environmental work, drawings, and water treatment work, but not erecting steel and ceiling tiles and such.
      Dan asked if Joseph knew anyone else at KIT. Joseph knows Chetan Vyas, the right hand man for
      Kalaga. Joseph knows a few other people by sight but not their names. Joseph has never worked with any
      of KIT’s people. They were very standoffish if Joseph tried to say hello. Pablo did not let One Point and
      KIT talk to each other, and kept them insulated from each other.
      Dan asked about what work One Point does. About sixty percent of One Point’s work is in healthcare
      facilities. The rest is a mixture of schools, universities, industrial facilities, office parks, and similar
      buildings. One Point gets drawings from architects and submits bids on them, or takes on small jobs from
      $500 to $5 million. One Point did all of the administrative area at TIC, including the carpeting in 2008 for
      the administration remodel. One Point’s biggest project was the control plant expansion, which was their
      first job at TIC. From there One Point slowly started tapering down since KIT came into the picture. After
      KIT, One Point’s work was electrical work here and there or minor repairs.
      Dan asked if Pablo talked to Joseph about replacing One Point with KIT. Joseph said no, but Pablo got
      “pissed off” at him one time, when a Japanese president had issues with his AC in the peak of
      summer. Pablo asked Joseph to get the president a residential AC guy, so Joseph called the AC mechanic
      who does his own house’s AC. The mechanic took care of the job at the president’s house and gave him
      an invoice for $300. Pablo then called Joseph and thanked him. Then the next day Pablo called Joseph and
      asked if he billed the president, and Pablo yelled and chewed him out for charging the president of the
      company.
      Joseph also did work for Maggie McKay, who told him to be sure to bill her correctly and cross every T,
      and not allow Pablo to bully her. Joseph did so and billed her correctly for everything, and Pablo tore him
      to shreds for that. This came up again after Pablo was fired, when he visited Joseph and had lunch. Pablo
      asked if Joseph had the invoice that he sent to McKay for the work on her house. Joseph said he did not
      have it (even though he did), because this made him nervous. Pablo told Joseph he was trying to prove that
      Joseph did $100,000 worth of work but charged her for less than that. He wanted help to make Maggie
      look bad. Joseph refused to help.
      Dan asked about any other situations that were like this, where Pablo requested something that made Joseph
      uncomfortable. Joseph says Pablo was like a dictator. He would demand something from Joseph, saying
      he talked to the president and wanted more than was in the scope of work. He fired Joseph’s project
      manager several times.
      Joseph first met Pablo when he leased his former office space in a strip mall office park. Pablo was the
      facilities property manager of that office park. Joseph then moved from there into his own building for One
      Point. Joseph lost track of Pablo until a year or so later when Pablo told him he got a job at
      Toshiba. Joseph’s brother called him and said Pablo was gone, and a year later Joseph got the job at
      Toshiba. Joseph’s brother is named Reggie, and he does sleep studies in the same strip mall office park.
      After the call, Joseph came to visit Toshiba. Nothing happened initially, but Toshiba had hired an
      architecture company called Tom Schiffin. Schiffin showed Joseph a bunch of drawings about the control
      plant expansion and asked Joseph to bid. Joseph had just finished a major doctor’s office job and was ready
      to bid. Joseph’s contact was Don Robinson and Tom Schiffin.

      Memorandum                                                                                                3

       AMERICAS 101698496 v1
          Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 5 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      There was a meeting with all of the contractors and the architect, and Joseph did a presentation to Ken
      Schaeffer and the president about what One Point could do. One Point got the job, but the job was split
      into two: (1) a shell portion, and (2) the internal portions. Joseph then spent 4-5 weeks getting performance
      bonds and preparing, and then One Point built the project that year. Joseph recalls the total payment being
      $6-7 million. He does not remember any of the other bidders, but KIT was not involved at that time.
      Dan asked if Joseph remembers writing a letter of recommendation for Pablo to apply to Toshiba. Joseph
      does not recall writing a letter for Pablo. The idea comes as a surprise to Joseph because he was told about
      Pablo’s Toshiba job after the fact. Joseph will ask his brother if he wrote one, but Joseph does not
      remember writing any letter.
      Dan showed Joseph the letter of recommendation signed by “Abraham Joseph.” According to Joseph, the
      letter does not contain Joseph’s signature. Joseph says the letter is written in Pablo’s English, not
      Joseph’s. Joseph says he would not make the kind of “stupid typos” that are written in the letter. Joseph
      unequivocally denies ever writing this letter, although the phone number is his. The facts in the letter are
      not true. Tim asked if, when Joseph wrote letters of recommendation, they were in the same format as the
      “false” letter. Joseph stated he does not write in this format, though he might use that font on occasion.
      Joseph’s brother is named Reggie. Reggie owns a company called American Sleep Lab. Dan showed
      Joseph the recommendation letter from Reggie at American Sleep Lab. Joseph stated he cannot speak on
      behalf of his brother and does not know anything about this letter. American Industrial Properties was the
      manager of the property where American Sleep Lab and One Point were located, and where Pablo was the
      property manager.
      Tim asked if Joseph is familiar with his Reggie’s signature, but Joseph is not. He can ask his brother if
      needed. Dan asked if Joseph ever socialized with Pablo. Joseph says that in the last 13 years he has had
      lunches and dinners with Pablo between 10-12 times. Pablo is not the type who socializes.
      Dan asked if Joseph has any sense of how much work One Point has billed to Toshiba in total. Joseph said
      he thinks it is upwards of $37-38 million. The last project One Point had at Toshiba was having electricians
      doing some work here, which stopped just before Pablo was fired.
      Dan asked if the bulk of One Point’s work came before KIT entered the picture. Joseph says some projects
      came after KIT but not many large ones. Joseph asked Pablo why he was not getting as much work, even
      when he bid on big projects like the TMPE. Pablo’s standard answer to this was that corporate has picked
      up a contractor to do this job themselves. Joseph would ask who the company is and Pablo would brush
      him off. At that point, Joseph had reached a point where he didn’t want to associate with Pablo.
      Dan asked how Joseph found out about the TMPE project. Joseph said that Pablo called and had him come
      over to sign a bunch of drawings and send a proposal by FedEx. Joseph heard nothing until the project had
      already started. In general, Joseph found out about bid opportunities from calls from Pablo, but did not
      have to bid on smaller jobs. After TMPE, Joseph realized he was wasting time bidding and stopped.
      Dan asked Joseph whether he had ever heard of V2V, Vinod Vamparala, Sermeg, or Gita
      Vamparala. Joseph has never heard of any of these. Joseph has heard of Parsons, but not Parsons
      Construction. He does not know who runs it, and does not consider Parsons a competitor. He does not
      know Cris Parsons. He has heard of Pace, but only vaguely. Joseph never deals with Mesa, but knows they
      are at Toshiba all the time. There was only one job where Joseph and Mesa worked together, when Pablo
      insisted that Mesa do the AC part of a project One Point was building. One Point must have paid Mesa
      directly for that work.



      Memorandum                                                                                                 4

       AMERICAS 101698496 v1
          Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 6 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      Dan asked Joseph’s view of Mesa. Joseph does not have a good or bad view, just knows Mesa is at TIC
      frequently. Tim asked about Pablo insisting Mesa must be used, and Joseph said he was told Mesa had to
      be used because the project (HVI) needed a certain amount of clean air. Pablo did not explain why that
      meant Joseph had to use Mesa.
      Tim asked if Joseph remembers his TMPE bid. Joseph took a “wild guess” that the bid was $1-2
      million. He may still have his proposal and could look for it. Dan showed Joseph his TMPE bid. Joseph
      verified he picked up the package, verified that it looks like his bid of $1.8 million, and verified his
      electronic signature. He has never heard of Raytech or V2V solutions. He knows AA Premier Builders,
      which is a general contractor in Houston that Joseph considers legitimate. Joseph has heard of
      Millenium. The Millenium he knows is a construction company that does hospitals, but he does not know
      the owner. Millenium did some projects with Bentop hospital some years ago.
      Dan showed Joseph KIT’s bid. Joseph does not know who actually did the job, but he saw KIT’s staff
      managing other companies. Joseph thought this was odd because there was no advertising of KIT’s
      presence or trucks. Joseph does not know if the people doing the work were KIT people. Joseph has never
      heard of LSI.
      Dan asked if Pablo ever asked Joseph for something of value. Joseph said that, about ten years ago (2-3
      years after Pablo started at Toshiba), Pablo asked him for a pair of $250 Cole Haan shoes, and Joseph
      bought them for him. Pablo did not say why he wanted the gift. Pablo would also ask “every once in a
      while” for a few hundred dollars in cash. Joseph stated he has given Pablo cash probably 10-12 times in
      the last 13 years, and each time was $200-300. Joseph felt like he had to do it. He takes other clients for
      rodeo shows and sports, and since he did not want to hang out with Pablo he did this instead. Once in 2008
      Joseph took him to Las Vegas to stay at the Luxor and paid for the trip, including tickets to Cris
      Angel. Joseph also remembers a request from Pablo for a watch, but Joseph does not remember the brand,
      the value, or whether he bought it for him. Joseph stated he never gave him a car or truck or automobile.
      Dan explained that we found a record of a Ford F250 owned by One Point, and transferred to Pablo. Joseph
      said One Point never owned a F250. The record shows an F250 bought August 28, 2009, and transferred
      to Pablo on February 8, 2010. Joseph claims he has no idea about this transaction. Joseph stated all of his
      trucks are white, while this truck is black. Dan explained that the implication is that this truck was
      purchased to give to Pablo. Joseph said he needs to get to the bottom of this and will check for a
      record.
      Dan asked if anyone else at One Point dealt with Pablo. Joseph said David H. dealt with Pablo, but hates
      him with a passion. Kay asked if Pablo ever asked One Point to do work on his house. Joseph did send
      some workers to paint Pablo’s house, and was not paid.
      Dan showed Joseph a spreadsheet list of jobs done for Toshiba by One Point and asked if it was created by
      Pablo or One Point. Joseph believes it was a document created by Pablo.
      Dan asked what an electrical journeyman for facilities does. Joseph stated Toshiba has so much electrical
      work going on that they could hire a fulltime electrical contractor on a project by project basis, but that is
      very expensive. Instead, Toshiba decided to have journeyman electrician labor supplied by One Point, and
      Toshiba’s employees direct the journeymen to whatever work needs doing for 8 hours a day. The hours
      are tracked by facilities (Pat or someone), and One Point bills for the hours. The rate is $80/hour. The
      difference between journeyman and master electricians is another $80 an hour. The electricians work under
      Pat, the master electrician. All the journeymen are non-union electricians. The rung below journeyman
      would be a general electrician.



      Memorandum                                                                                                  5

       AMERICAS 101698496 v1
          Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 7 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      Dan asked why Toshiba could not just hire more electricians. Joseph explained that Toshiba eventually did
      start doing that, by hiring away Joseph’s electricians, and as a result One Point sent fewer and fewer. But
      Toshiba always needed someone as a backup to supplement the employed electricians.
      Tim asked if there is a standard rate for journeymen. Joseph stated he had called five different electrical
      contractors, and it’s impossible to find them to work on an hourly basis because projects are more
      lucrative. Joseph called the owner of one company, Trio, and he said the best he could do was
      $100/hour. Tim asked if the rates are comparable to the union rates. The union is always higher.
      Dan asked about the HEV project, which One Point won. Dan asked if Joseph got a performance bond,
      and Joseph was unsure but thought he did. Joseph then stated that in fact he did, probably because of
      Toshiba’s requirements. Joseph explained that a bond protects Toshiba because if One Point were to fail,
      the bond company hires another company to finish the work. The payment bond kicks in if One Point fails
      to pay the subcontractors. Joseph stated that obtaining these bonds is difficult. The bond companies look
      at past performance, jobs on hand, your pipeline, etc. They do not look at the price to see if it is reasonable
      or makes sense, but they look at it to determine the price of the bond.
      Dan asked what a reasonable markup would be for a project like this. Joseph stated 20-30% is reasonable,
      but the markup is buried in the line items. It could be as low as 15% or as high as 30%. Dan asked if One
      Point uses subcontractors, and Joseph stated yes. Dan asked if the 20-35% is industry standard. Joseph
      said that his profit can increase if he bids a certain amount on a job using estimates from subcontractors,
      and then subsequently finds contractors who can do the work for cheaper, and as a result his profit
      increases. Joseph builds his margin to account for contingencies. Joseph said Pablo never told him what
      to bid. Joseph thinks the HEV project went very well. Toward the end of the project, he saw a lot of
      involvement from KIT—not working on the construction, but present on site.
      KIT’s Appearance
      Joseph knows that Pablo met KIT during the first project in 2008-09, when TIC had issues with its
      wastewater treatment plant. Pablo asked One Point to help, but Joseph did not know anything about
      wastewater. Joseph gave Pablo a list of five companies from his Indo American engineering group. One
      of those companies was owned by Sudhakar Kalaga. Another of the options, Arcadia, met with Pablo and
      told Joseph he would refuse to work with a guy like Pablo. Pablo chose KIT.
      Joseph does not remember introducing Kalaga to Pablo by email. Dan showed him the email introduction
      he made for Pablo [DOC 1098699]. Dan asked why this introduction happened, and Joseph said it was
      solely from the Indo-American organization. Joseph did not attend the meeting that resulted.
      Dan then showed a February One Point bid for phase 2 of the control plant expansion. Joseph confirmed
      this was his proposal and that Toshiba paid for the performance bond with a fee of $50,000. Dan asked if
      the bond is passed on at cost, and Joseph said he was unsure. Joseph confirmed the computer-generated
      signature was his signature.
      Dan asked if Joseph had any social events with Kalaga. Joseph stated he had zero, except for once every
      two years at the gala for the IndoAmerican Association. If Joseph tried to interact, Kalaga would say he
      could not talk with Joseph because of Pablo.
      Joseph communicated with Pablo over Pablo’s personal email because Pablo asked him to. Dan showed
      him one example and Joseph confirmed it.
      Dan asked if Joseph discussed an airplane with Pablo. Joseph stated Pablo told him about flights on a
      private jet all the time, and Joseph asked to fly on it one day. Pablo told him it was very difficult because

      Memorandum                                                                                                   6

       AMERICAS 101698496 v1
          Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 8 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      of applications and regulatory clearance. Pablo also talked about his wealth all the time (at this point,
      Joseph asked his lawyer if it was okay to talk about this subject). Pablo discussed his high rises (his
      apartment and the Bancroft), private jets, boats in Miami, and private islands. Pablo claimed to have
      hundreds of properties, mostly located in the Magnolia area. Pablo claimed to have an agent who helped
      him find properties. Pablo discussed wealth constantly, but he never told Joseph where the money came
      from. He claimed his family was very rich in Miami. Pablo liked guns a lot, but he never mentioned gold
      or silver bars. Pablo did say he does not like loans, wants to be loan free. His clothes were very nice.
      Dan asked if joseph remembers going through different prices with Pablo on the HEV project, and whether
      he changed the overall budget estimate. Joseph explained that when Pablo asks for bids on a project, the
      process is very helter-skelter and Pablo leaves out a lot of details. As a result, Joseph has to sit with him to
      get more details and change things. Dan showed Joseph the documents for HEV that show a $2.365 million
      price, which changes to $3.428 million. Dan asked Joseph to explain why this was.
      Joseph says this can happen if there is not a complete set of drawings for the project to start. The estimate
      is subject to change based on the final set of construction plans. Dan asked if Joseph could remember what
      changes necessitated the $1 million increase. Joseph replied that there were always so many changes, with
      so many people involved, and he does not remember this one specifically.
      Journeyman Electrician POs
      Turning to the journeyman electrician purchase orders, Dan stated that these seemed to be very large
      amounts. Joseph said he has provided electricians to TIC since 2008 or 2009. At one point there were 6-7
      electricians at TIC around the clock, working everywhere. Joseph has no control over the journeymen, as
      they do work at the direction of Toshiba. Toshiba keeps track of their time through Pat and Brad. One
      Point also attaches a work ticket with each invoice. Joseph gives a lump sum invoice for a PO and uses it
      until it runs out, at which point he would call Paige or Ann for a new one.
      Joseph’s interactions with Paige were limited. He took her out for lunch once, but Pablo kept her
      insulated. Pablo got angry if Joseph talked to Paige about POs.
      Joseph has the backup documents for every journeyman PO, including every hour that the electricians
      worked. He got a bit agitated about these questions. He said this was stressful for him because Toshiba
      kept hiring his electricians away and needing more, so he had to go find qualified replacements.
      Joseph did not act as a subcontractor.
      Dan showed Joseph a proposal for Okanella warehouse storage racks, dated September 14, 2018. Joseph
      is not sure he remembers bidding $42,000 on this and wants to double check it. Joseph stated that as he
      thinks about all of this, he wishes he had sent all of his proposals in PDF rather than word, because he is
      now afraid they could have been altered. He sent all his proposals in word format on a USB, hand
      delivered. Pablo did not want things emailed to him most of the time. Pablo instructed Joseph to use hand
      delivery.
      Dan asked if Joseph could remember bidding against KIT. Joseph could not recall, but thought Pablo
      organized the bids. Dan showed Joseph PO902696, dated November 2008 for upgraded drainage. Joseph
      knows the Atkins group, and Joseph knows the owner as a structural engineer who used to work at the
      medical center and is friendly with Joseph socially. Joseph does not know Millenium Performance but he
      knows Sam Curian, who is his brother in law. He did have a construction company. Joseph knows Pablo
      called Sam directly to bid on contracts. Pablo knew Sam because he was in the same building where Pablo



      Memorandum                                                                                                    7

       AMERICAS 101698496 v1
          Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 9 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      was security manager in the strip mall with the sleep lab that Abraham’s brother owned. Sam’s company
      did small construction work, like painting and carpeting.
      Dan asked if Joseph found it odd that Sam bid on this. Joseph did find it odd, and did know about this
      particular bid because his recollection was now refreshed. He remembers the bid because Pablo told Joseph
      “get me another bid,” and Joseph called Sam and told him to bid, after explaining to Sam the scope of the
      job. Dan asked if Joseph told Sam One Point’s bid. Joseph denied telling Sam to bid any price. Joseph
      does not recall if Sam bid on any other projects. Sam is now a corrections officer.
      Dan asked about the bid for DOC902766, a chain link fence for $18,621. This also had a bid from
      Millenium from Sam. Joseph suddenly remembered this bid as well. He began to change his demeanor,
      and said he thinks there were maybe seven or eight bids from Millenium. Joseph said he now remembers
      talking to Atkins about his bid as well. Joseph called Atkins and told him to bid on this project, but Joseph
      denied telling him to bid a certain price.
      Dan asked why Joseph would seek other bids, and Joseph replied that he did so because Pablo told him to
      get two or three bids. Dan asked why Pablo needed two or three bids. Joseph got very anxious and said he
      did not know why the bids were needed, but thought Pablo wanted Joseph to get the job. Dan asked why
      rigging bids would help Joseph get the job, and Joseph said the bids would guarantee that Joseph would be
      the lowest bidder. Dan asked how Joseph ensured he was the lowest bidder.
      At this point, Joseph suddenly remembered that he told the other bidders the prices and told them his bid,
      so they could overbid him. (In my opinion, Joseph’s lawyer was extremely irresponsible not to halt the
      interview at this time. He never even interrupted.). Joseph admitted he did this bid rigging with Jay Atkins
      and Sam Curian. Joseph also admitted this happened other times.
      The bids got to Pablo either directly, or the bidders gave them to Joseph in a sealed envelope and he sent
      them to Pablo by hand. Joseph admitted to Dan he may have prepared these bids himself and asked other
      people to sign them. Joseph prepared Sam and Jay Atkins’s bids for them.
      Dan asked why Pablo wanted Joseph to win these bids. Joseph said Pablo knew Joseph was the only one
      who could put up with Pablo’s nonsense, because Joseph did not argue with Pablo’s changes and other
      nonsense. Dan asked if there were other reasons and Joseph said Pablo considered him very
      knowledgeable. Pablo would ask for help drafting presentations and such for meetings.
      Dan then asked about the roof repair to corporate residences [PO 902548]. Joseph admitted preparing the
      bids for this project. Joseph admitted that Sam only knew about some of the bids submitted in his name,
      but not all of them. Joseph is not sure if Sam ever won a bid but thinks he may have done work for one
      project – cleaning a gutter.
      Dan asked about PO 902575, which was roof decking for $28,500. Dan then stated that this fake bidding
      seemed to happen a lot and he would like to understand why this was necessary and why there couldn’t be
      independent bidders. Joseph stated he just “buckled under pressure” from Pablo to do what Pablo told him
      to do. Joseph said the fake bidding came at the direction of Pablo.
      Dan asked about whether the prices were manipulated or higher than they should have been. Joseph replied
      he always charged industry standards. Dan noted that One Point’s charges for 2007-were $37 million, and
      they have only done $3 million of work since then.
      Dan asked what was in it for Pablo to go through all this effort to win the bids for Joseph. Dan pushed,
      saying it had to be more than a few hundred dollars. Joseph said he contributed mhelp with work, help with


      Memorandum                                                                                                 8

       AMERICAS 101698496 v1
         Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 10 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      technical issues, and small payments. Joseph stated it could have maybe been 300 dollar payments
      sometimes.
      Dan asked about the November 2008 PO, and who prepared the fake bids. Joseph said he prepared them
      personally, himself. He thinks some of them were given directly by the bidders and prepared by them. Dan
      explained that these are fake bids. Dan asked if Joseph could see the similarities between this and the case
      against Kalaga. Dan asked what happened. Joseph got very somber.
      Joseph said that what happened is that he tried to give his best to Toshiba, and he had a fantastic working
      relationship with other people at Toshib (Matthew Bates, Darben, David, Margarita, on and on). He had
      never had any issues with those professionals in a clean cut way. But some of the projects with Pablo, he
      was under pressure, because Pablo was pushing him hard. Joseph buckled to his pressure. He had to just
      get him the bids.
      Dan pushed again, asking what Joseph was giving to Pablo. Joseph did not have any companies or ties with
      Pablo, he said, and he did not transfer anything to him. Joseph stated when KIT showed up One Point got
      shut down and was stuck doing just journeyman electrician work.
      Dan explained that we know Pablo had a lot of cash before Kalaga, and wants to know how much Joseph
      gave him. Joseph said he does not know what Pablo got from all the other contractors. Joseph remembered
      that Pablo did ask for Joseph to pay a credit card bill, so he paid “like $6,000” toward Pablo’s credit
      card. Joseph went to the bank and wrote a check and deposited it to Pablo’s credit card account number.
      Dan asked if Pablo ever told Joseph what to bid on other projects involving KIT. Joseph stated no,
      never. He was never told to bid a specific price. On the TMPE project, Joseph stated he bid honestly.
      Dan asked if Joseph submitted any fake bids other than Atkins and Millenium. Joseph did so on behalf of
      AA Premier Builders. Joseph knew Kem Beez since the 80s. Joseph has no knowledge of Parsons or Pace.
      Dan asked whether Joseph had any knowledge or information he could provide that could help us now that
      he had read the complaint. Joseph replied that he did, but needed to confer with his attorney. He stepped
      out to confer and then returned after a couple of minutes, and said he would tell us what he knew.
      Dan explained that we were looking for any information that could help us in our case against Kalaga.
      Joseph replied that he needed to preface his remarks by saying that some of what he was going to share was
      not direct information, but hearsay. He said knew that Pablo had an office on top of Kalaga’s building,
      and had learned that Pablo and Kalaga used to frequent a jewelry store together that sells watches and Mont
      Blanc pens. Joseph said he knew the owner; he had met him one day at a social event and he mentioned
      there was a person from Toshiba that would come in with Kalaga. The store was called 22 Karat, and the
      store’s owner is Aku Patel. Joseph said that he once heard that Aku Patel’s daughter had rambled on to his
      wife about a great customer they had, who bought a lot from them including Lladró figurines.
      Joseph explained that Pablo had also told him that he had been to Aku Patel’s house and they were
      friends. He said that when he had met Pablo in October, he had asked him what he was going on. Joseph
      claimed that Pablo had said that he and Kalaga had land where they were developing a huge retail complex,
      and were going to have HEB as an anchor there. Joseph said it made sense because Kalaga knew a lot
      about land development. Joseph said he was shocked – he knew that Pablo went to Kalaga’s house a lot,
      and that Kalaga’s wife was so nice and cooked for him. He told Joseph that he went there frequently, and
      attended all of their social events. Joseph explained that Kalaga hangs out with the mayor, the city council,
      and the county judge, and Pablo would also go with him to those events.


      Memorandum                                                                                                 9

       AMERICAS 101698496 v1
         Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 11 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      Dan asked what sort of things Pablo and Kalaga purchased when at the jewelry store. Joseph appeared to
      be merely guessing at this point and said, perhaps watches or jewelry for his wife. Joseph explained that
      the store was a huge store at Hillcroft, but Pablo had not shared the details of the transactions.
      Asked how he knew the store, Joseph replied that when he got married, he had bought stuff there and his
      wife knew the store because it is the most well-known jewelry store around.
      Dan asked whether Kalaga displayed signs of wealth. Joseph replied that in 2008, Kalaga was very simple
      and became very flamboyant later. For example, he was the highest bidder at an Engineering Association
      fundraising event for a model space shuttle. He said the event was at the Omni Hotel on Woodway,
      commemorating the 25th anniversary of the association, and Kalaga was at the main guest table with the
      guest speaker.
      Joseph said that Kalaga was constantly paying for political contributions, and claimed that Kalaga had the
      previous mayor in his back pocket, and that he knew all the commissioners. Joseph said he thinks that was
      what helped with some of the issues with drainage. Joseph’s lawyer interjected that it was common in
      Kalaga line of business to know all of these people due to permitting and zoning requirements. Joseph
      continued, saying that it might be hearsay, but he heard that Kalaga got around the limitation on individual
      contributions via contributions from different employees. Joseph heard this from Sujeet Traksharam, the
      owner of “Seres,” a company that works for the city and competes with KIT but does not win.
      Joseph said he could not think of anything else but if he did, he would let us know. Dan thanked him, and
      added that he should let us know even if they were rumors.
      Dan then asked whether Pablo had seemed wealthy when Joseph met him. Joseph replied that Pablo did
      not seem so wealthy when he was just a maintenance guy, but he had always seemed pretty flamboyant;
      and always wore brand name stuff, like he was from a different world.
      Dan inquired as to whether Pablo had told Joseph the location of the land development project. Joseph said
      no but if he had to hazard a guess, it would be the Magnolia area. Joseph added that Pablo had told him he
      owned sixty or eighty properties, so he was surprised that we had listed so few in the complaint.
      Joseph told us that Pablo had made very derogatory remarks about some TIC personnel. He said Pablo
      wanted to “take care of” Shane, the safety officer, Margaret McKay, and Chad. Pablo hated McKay from
      the beginning because she asked questions.
      Joseph observed that the day Pablo had come to see him in October, he was very irritated and wanted
      evidence to use against TIC employees, saying they were the three people that had got him fired. Joseph
      said that he understood that Pablo wanted them killed. In Joseph’s view, Pablo was a dangerous man, and
      he was relieved after 2011 when work tapered down. Joseph said he told him not do anything to the TIC
      employees and to just deal with it like a man.
      Joseph recalled another instance relating to a girl Pablo had met when travelling to Denver on business for
      Toshiba in 2008. Joseph had said that Pablo had told him that the girl had asked him for a new mattress,
      and threatened to call his wife if he did not replace it. According to Joseph, Pablo had told him he would
      call some Cuban guys he knew in Miami, give them her address and by the end of the day she would be
      “done/disappeared.” This was in 2008. Joseph said that he and David Hendrick, a Vietnam vet who worked
      for One Point convinced him not to do that. Joseph said that Pablo had told him that Pablo had shot someone
      in Miami a few years ago.
      Joseph added that he was shocked that Pablo was working at TIC; he did not even know if he had a degree.


      Memorandum                                                                                               10

       AMERICAS 101698496 v1
         Case 4:19-cv-04274 Document 361-4 Filed on 01/22/21 in TXSD Page 12 of 12

      December 4, 2019
PRIVILEGED & CONFIDENTIAL
ATTORNEY WORK PRODUCT

      Dan asked whether Pablo ever mentioned his relationship with Khyle Kem. AJ said he had mentioned that
      he hunted with him. He said Pablo was always telling him that he was with Kem at this or that top hotel,
      or that he was with Mike Ayers and other top people, but Joseph never met them.
      The interview ended and Dan expressed his thanks to Joseph, asking him to call if he remembered anything
      else. After Joseph had stepped out into the hall, his lawyer asked where all this was going. Dan explained
      that we had been going through and reviewing all of the vendors to see with whom Pablo was dealing and
      what he was up to. The lawyer asked if Dan could be more specific and provide some examples.
      Dan replied that we were seeing documents showing One Point continuing to submit bids unsuccessfully
      on different projects even after the work had tapered off. He explained that we were trying to understand
      whether this was to help Kalaga, and whether Pablo was directing One Point to submit such bids.
      Joseph’s attorney replied he understood and asked Dan to send him the information on this. He added that
      he did not know about the fake bids or he would not have let him talk to us, but in his view, there was not
      enough money in it to be part of such a scheme. Dan pointed out that a percentage on $38 million in work
      for the period was significant.
      After Joseph and his attorney had left, K. Peterson said that Joseph had approached her in the hall and said
      he would pay TIC back on those bids where he had “messed up.”




      Memorandum                                                                                               11

       AMERICAS 101698496 v1
